Bobbitt, J.,
dissenting: I agree with the Court’s interpretation of the proviso in G.S. 115-120; but, as I see it, neither the findings of the court below nor the evidence sufficiently identifies the “affected area” as a “school area” or a “school area less than a district” within the meaning of these terms as used in G.S. 115-116(3) and G.S. 115-118.
The “affected area” is identified only as “the Lakewood-Rockwood” section of the Durham County Hope Valley School District. The record contains no plat or description disclosing the metes and bounds of the “affected area.” The majority of the qualified voters in this “affected area” signed the petition; and the election would be confined to this “affected area.” Whatever may be the precise meaning of “school area” or “school area less than a district,” I am convinced that these terms contemplate more than any area adjoining the City of Durham, irrespective of size, shape or relationship to present school facilities. Hence, in my opinion, the showing made in the court below was not sufficient to bring this case within the proviso of G.S. 115-120; and for that reason I vote to affirm.